Citation Nr: 1700681	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-35 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to December 18, 2015 and in excess of 70 percent from that date forward for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to May 2002 and from December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA)  Regional Office (RO) located in Muskogee, Oklahoma.

The issue on appeal was last before the Board in November 2015 when it was remanded for additional evidentiary development.  

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD of 100 percent for the entire period on appeal, have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. § 3.159 , Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Here the Board has awarded the Veteran the full benefit sought on appeal, and as a result it has determined that the Veteran has not prejudiced by any potential procedural defect.  Thus, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Increased rating criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

The Veteran's service-connected psychiatric disability currently is rated as 50 and 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9414.  This code provides that a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130 . 

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).


Factual background 

In March 2010, the Veteran submitted a claim of entitlement to an increased rating for PTSD which was evaluated as 50 percent disabling.  The claim was denied in May 2010 and the Veteran perfected an appeal with that denial.  By rating decision dated in March 2016, the Veteran was granted an increased rating to 70 percent, effective from March 18, 2015.  The Veteran has not indicated that he is satisfied with the current ratings assigned and the issue remains on appeal.  

At the time of an April 2009 VA Gulf War examination, it was noted the Veteran had depression with an onset in 2004.  He was stable.  There was no history of memory loss or speech difficulties.  There was no history of interpersonal relationship difficulties, anxiety, confusion or suicidal symptoms.  There was a history of depression, panic attacks, memory problems and sleep impairment.  A neurologic examination revealed memory, speech and orientation were normal.  Affect, mood, judgment, behavior and comprehension of commands were all normal.  There were no delusions or hallucinations.  The Veteran was employed full time but reported he had lost two weeks of work in the last twelve months due to depression.  Depression was diagnosed and the examiner opined it would have a significant impact on the Veteran's occupational activities as a result of decreased concentration.  

A July 2009 VA clinical record indicates the Veteran reported nightmares and flashbacks from his war experience.  He had trouble sleeping with a maximum of four hours per night.  He reported problems focusing, lots of mood swings and racing thoughts.  He denied suicidal and homicidal ideation.  The Veteran was not thought to be a danger to self or others at the time of the treatment.  The diagnosis was PTSD.  The Veteran was married with two children and was working full time at the Post Office.  There were no legal problems.  Mental status examination revealed the Veteran was casually dressed.  Speech was spontaneous and without abnormality.  Affect was within the normal range and intensity with appropriate content.  The Veteran was oriented in all spheres.  Concentration was intact as was short term memory.  Thought process were coherent, logical and goal directed.  Content of thought primarily was related to recent stressors.  There was no flight of ideas.  There was no apparent delusions, hallucinations or paranoia.  The Veteran denied suicidal and homicidal ideation.  Insight and judgment was good.  The diagnosis was bipolar disorder.  A GAF score of 45-55 was assigned.

In August 2009, the Veteran wrote that he had trouble fitting in with his personal and professional life which he attributed to his mental disorder.  

A VA clinical record reveals that, in September 2009, the Veteran rated his depression as a four and his anxiety as a six on a scale of one to ten.  He reported PTSD symptoms including nightmares, hypervigilance, and avoidance behaviors.  Nightmares were less frequent.  His main concern was anger and irritability.  He had been diagnosed with bipolar disorder.  He was optimistic about his future and denied suicidal and homicidal ideation.  Mental status examination revealed the Veteran's mood was dysthymic and affect was congruent.  Speech was normal and thought processes were linear and goal directed.  Personal hygiene was good and dress was casual.  

On VA examination in October 2009, the examiner noted the Veteran was diagnosed with PTSD and bipolar disorder.  The examiner found the Veteran clearly had re-experiencing phenomenon which were solely due to the post-traumatic stress disorder, as well as the avoidance, withdrawal, and hyper-arousal symptoms of post-traumatic stress disorder that in many respects overlap with bipolar disorder.  The Veteran appeared to have periods of increased energy with periods of both agitation but also, apparently, grandiosity, and increased speed of thought and speech and decreased need for sleep that argue for manic episodes of bipolar disorder.  The Veteran described feelings of sadness and depression that would be common to both bipolar disorder and post-traumatic stress disorder.  The  Veteran continued to describe the following symptoms of post-traumatic stress disorder: He continues to have nightmares occurring three to four times per week; he continues to suffer distress when exposed to stimuli which remind him of his combat experiences, such as certain smells, noises, or the appearance of some of the neighborhoods in which he works as a postal worker.  The Veteran reported that he now tries to talk to fellow veterans about their combat experiences and that has been somewhat helpful.  The Veteran avoided situations that he knows will cause him difficulties, such as being in crowds or any situation of conflict.  The Veteran had a loss of interest in previously pleasurable activities such as many outdoor activities.  The Veteran felt emotionally distant and numb.  He reported this caused some friction in his marriage soon after his return from Iraq but that has gradually gotten better.  The Veteran described some feelings of anxiety and depression but denied any suicidal ideation.  The Veteran slept only about four to five hours per night and was usually awakened by nightmares.  The Veteran had continued difficulty being angry, irritable and short-tempered, causing some friction at home and at work.  There was difficulty with concentration and focus also because of intrusive memories and his occasional episodes of agitation.  The Veteran was hyper-vigilant, having to particularly watch the side of the road when he is driving, and he startled easily.  The Veteran worked full time as a letter carrier.  He has worked for the U.S. Postal Service for three and one-half years.  He described some mild difficulties with irritability and concentration at work, but stated that generally he is getting his work done.  The Veteran was married for six years and most of his social activities revolved around his family.  He denied any legal problems.  

Mental status examination revealed the Veteran was alert, oriented and cooperative.  Mood appeared to be neutral.  Affect was somewhat constricted.  Thoughts are clear and goal-oriented.  There was no evidence of delusions or hallucinations.  Cognitive abilities, including capacity for abstraction, memory, and judgment were intact, although the Veteran described some periods of poor judgment when he becomes particularly irritable and he describes some difficulty with concentration and focus, causing some difficulty at work.  The Veteran's grooming and hygiene were appropriate.  Speech and communication were appropriate.  There was no panic, paranoia, or obsessional rituals.  There was some ongoing hyper-vigilance.  There was no suicidal ideation.  The diagnoses were PTSD and bipolar disorder.  A GAF score of 55 was assigned for the PTSD.  

In December 2009, mental status examination revealed the Veteran was neatly groomed and cooperative.  He displayed no unusual physical characteristics or movement.  Mood was euthymic and affect was within the normal range and intensity and  appropriate to content.  Speech was spontaneous and without abnormality.  Thought process were coherent, logical, and goal directed.  The Veteran denied suicidal or homicidal ideation.  There were no apparent delusions, hallucinations or paranoia.  The Veteran was oriented times three.  The Axis I diagnoses were mood disorder not otherwise specified and PTSD.  A GAF score of 65 was assigned.  

A January 2010 VA clinical record reveals the Veteran reported he was less anxious and irritable.  He got into road rages sometimes, yelling at people and hitting the steering wheel.  For the most past, he was able to contain himself.  The Veteran's spouse noticed his mood, anger, irritability were are better when he was on Depakote.  Mental status examination revealed the Veteran was neatly groomed and cooperative.  He was dressed in casual attire.  He made good eye contact during the interview.  He displayed no unusual physical characteristics or movement and his mood was euthymic.  Affect was in the normal range and intensity and appropriate to content.  Speech was spontaneous and without abnormality.  Thought process were coherent, logical, and goal directed.  He denied suicidal or homicidal ideation.  There were no apparent delusions, hallucinations or paranoia.   He was oriented times three.  The pertinent diagnosis was PTSD and a GAF score of 69 was assigned.   

In a March 2010 statement, the Veteran wrote he had problems with attendance at his job because of PTSD.  Some days, the mere thought of being around public people or places caused him to have anxiety attacks that almost made him pass out.  He reported he had trouble with driving places because of severe road rage resulting in extensive thoughts of maiming, mutilation and homicide of the person that the rage is directed toward.  He alleged that, on several occasions, he had hallucinations that accompany his vivid nightmares.  He would wake to find the walls covered in blood and maggots and rotting bodies on the floors.  He reported his hygiene is also not what it once was.  He sometimes went three or four days without showering. 

A March 2010 VA clinical record reveals the Veteran reported he was more stressed and isolating more.  He had problems with concentration, daily panic attacks and some flashbacks.  The Veteran was not suicidal.  

A VA clinical record dated in March 2010 documents the Veteran reported an increase in anxiety and nightmares since he stopped taking Zoloft.  He reported he woke up from nightmares seeing walls covered in blood, he had a decreasing ability to concentrate on job tasks such as missing delivery, he was having more intense panic attacks with fear of having another one, he had an increase in isolation and would stay in his room away from his wife and one month old newborn.  His job performance had begun to decline.  He denied suicidal or homicidal ideation.  Mental status examination revealed the Veteran was neatly groomed and cooperative.  He displayed mild psychomotor retardation.  Mood was down.  Affect was mild and restricted.  Speech was spontaneous and without abnormality.  Thought process was coherent, logical, and goal directed.  He denied suicidal and homicidal thoughts.  There were no apparent delusions, hallucinations or paranoia.   He was oriented times three.  The pertinent diagnosis was PTSD off Zoloft.  A GAF of 61 was assigned.   

A VA PTSD examination was conducted in May 2010.  The Veteran reported current problems with depression, suicidal thoughts, poor concentration, excessive anger and irritation, sleep disturbance, nightmares, guilt, nervousness, panic, and an inability to relax.  He was depressed about 60 percent of the time and tended to spend a brief period of time with his wife and children when returning from work and then isolating for the rest of the night.  He had no motivation to do a whole lot and tended to keep to himself.  He had suicidal thoughts but no plans to kill himself.  When depressed, he tended to hit and slap himself to shock it out of himself.  He became easily frustrated and angry and would yell, scream, curse, and hit things over little stuff.  He had ruminating thoughts about hurting other people, but had not carried these out.  The Veteran was nervous whenever driving or in crowds.  He would not get on an elevator with strangers.  He shopped as little as possible, and when going to restaurants will would sit with his back against the wall.  He had constant fear of himself or his family being harmed.  The Veteran had nightmares four to five times per week about fighting and combat situations.  He slept four to five hours per night.  He tended to waken with nightmares.  He was anxious about his work, but had to bottle it up in order to get along with management and customers.  The Veteran reported that he hallucinated, seeing blood or maggots on the walls of his bedroom and sometimes dead bodies when he awakens from nightmares.  During the daytime he heard his named being called or cries for help.  The Veteran had trouble concentrating, and reported that this impairs his work performance.  It slowed him when sorting mail, and he sometimes forgets to deliver things and then has to go back.  The Veteran has panic attacks daily, when he felt that he is behind on something, or when he hears loud noises.  The Veteran had worked for the Post Office as a letter carrier since April 2006.  His attendance was not as good as it should be.  The Veteran has used up most of his sick time and some of his vacation days despite qualifying for FMLA.  His work performance is slower than it is supposed to be.  He hoped to stay in this job.  The Veteran has been married once, since 2003.  He reported that there are some problems with his anger and his wife's frustration with him.  He also has some problems with their sexual relationship.  The Veteran lives with his wife and three children.  He used to have friends, but has not seen any in a long time.  He visited with his mother about once per week and isolates at her home.  He takes his wife and children to dinner with his wife about once per month, and to social activities.  The Veteran came by himself to the appointment, and presented as a well-nourished man who was dressed casually and demonstrated appropriate grooming and hygiene.  He was able to walk to the office and sit for the interview without apparent difficulty.  Speech was clear with a good ability to express himself.  Affect was nervous, and overall mood seemed anxious.  Orientation was appropriate, and thinking was logical but disorganized.  Thought content was notable for preoccupation with events that occurred in Iraq, and for suicidal thoughts without intent.  Relationships with others seemed poor, with a low frequency of contact and a preference for being alone.  Self-esteem was low.  The Veteran had trouble concentrating well enough to organize the interview.  Reasoning skills indicate the capacity for abstract thinking, with an estimated intellectual functioning level in the average range.  Judgment was diminished by his anxiety leading to anger, depression, and isolation.  The examiner found the Veteran continued to have problems with post-traumatic stress disorder.  It was triggered by trauma he experienced in Iraq, and was manifested by intrusive memories, nightmares, diminished interest in normal activities, detachment from others, restricted affect, sleep disturbance, anger outbursts, concentration problems, hypervigilance, suicidal ideation, and an exaggerated startle response.  The intensity was severe, and the Veteran was able to tolerate employment only with medication.  He had impaired social relationships, marital functioning, occupational achievement, judgment, mood, thinking abilities, and range of activities all because of post-traumatic stress disorder.  It impaired his abilities to shop, eat in restaurants, and go to movies.  The Veteran had deficiencies in most areas of his occupational and social functioning because of suicidal ideation, preoccupation with intrusive thoughts, periods of auditory and visual hallucinations, continuous depression with periods of panic, impaired impulse control, neglect of physical health, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  He was in need of continued medication and counseling, and had some chance of improvement with treatment.  The Veteran was competent to manage his own affairs.  The diagnosis was PTSD.  A GAF score of 45 was assigned due to no friends, low social tolerance, periodic hallucinations and suicidal ideation.   

In an August 2010 statement, the Veteran wrote he was becoming increasingly isolated.  He had intrusive, violent thoughts, hallucinations, poor decision making, obsessive masturbation and fits of rage with violent outbursts.  He had suicidal ideation and thoughts of a plan but he always stopped because of his family.  He had trouble with stressful situations and work environments.  He reported hallucinations with visions of the walls being covered with maggots and blood and bodies on the floor.  He hears his name called out and cries for help when no one is present.  He had intrusive thoughts of severely injuring others that have either angered him or harmed people close to him.  He had trouble concentrating and increased anxiety and fears.  

In March 2011, the Veteran requested to be put back on medication since his mood was better when on it.  He reported having real bad mood swings (anger outbursts) which quickly escalates in front of his kids.  This happened at least once a week.  He usually went into his room when upset.  His stress level was better now that he was working at the Post Office with a new route.  He was going to go to Mexico and Florida on a vacation with his family soon.  Both he and his wife have joined a gym.  The Veteran was neatly groomed and cooperative.  He was dressed in casual attire and had good hygiene.  He did not display any psychomotor abnormality.  Mood was euthymic and affect was reactive.  Speech was spontaneous and without abnormality.  Thought process was coherent, logical, and goal directed.  He denied suicidal and homicidal ideation and there were no apparent delusions, hallucinations or paranoia.  He was oriented times three.  GAF was 61.  

An October 2011 addendum to an August 2011 VA headaches examination resulted in the opinion that the Veteran's mild impairment of memory, attention, concentration and executive functioning resulting in mild impairment was most likely caused by the Veteran's mood disorder with depression.  

In July 2012, the Veteran reported an amelioration of his anger outbursts and the classical irritability he had.  He still enjoyed his job at the Post Office.  During this session, the Veteran was alert, oriented, and interactive.  Mood was relatively neutral and affect was appropriate to the Veteran's observed mood and the context and content. of the session.  There was no indication, of any disturbance of thought process, thought content, or cognition.  Medication changes were having a visible therapeutic effect.  The Veteran claimed an immediate effect on his anger and irritability.  He was not having outbursts episodes at home or work.  He was sleeping better.  

An October 2012 VA clinical record reveals that, since his last visit four weeks prior, he was free of symptoms.  He did not have irritability or insomnia.  He did not have a feeling of depression or guilty feelings.  He continued to work for the Post Office and enjoyed his work.  The situation at home with his wife and kids was good.  Anxiety was at a minimum.  Mental status examination revealed the  Veteran was alert, oriented, and interactive.  Mood was relatively neutral.  Affect was appropriate to the Veteran's observed mood and the context and content of the session.  There was no indication of any disturbance of thought process, thought content, or cognition.  Insight and judgment for normal life events were deemed to be intact.  The pertinent assessment was PTSD.

In a December 2012 statement, the Veteran wrote that he had thoughts of suicide and his hygiene and appearance were maintained by his wife.  He had uncontrollable outbursts that almost become violent and daily anxiety attacks.  He has started to hit and claw at himself as a release.  He masturbated everyday just to sleep.  

In April 2013, a clinician wrote the Veteran continues to work in the Post Office with minimal stress.  He was living a structured family life with minimal to no irritability despite discontinuance of medication.  He had recently gone on a two week trip with the family.  He denied irritability, insomnia, nightmares or depression.  There was no startle responses, or anxiety as in the past.  He denied having suicidal ideation.  There was no memory deficits or problems.  The pertinent diagnosis was chronic PTSD which was asymptomatic.  Another clinical record dated the same month reveals the Veteran appeared in work attire with good grooming and hygiene.  He was pleasant and said he had good days and bad days.  Sleep was improved.  He denied suicidal and homicidal ideation.  

On VA examination in August 2013, PTSD was diagnosed along with cognitive disorder not otherwise specified.   A GAF score of 51 was assigned.  The symptoms attributed to the cognitive disorder were reduced memory and concentration.  The symptoms attributed to PTSD were re-experiencing, avoidance and hyperarousal.  The examiner opined that the mental disorder was productive of occupational and social impairment with reduce reliability and productivity.  It was not possible to separate out the symptoms between the mental disorders.  

The Veteran was married with three children in the home.  He enjoyed photography and spending time with his family.  He has very few friends outside of his family.  He worked for the postal service.  He had been counseled for angry outbursts and missing days due to anxiety/stress and headaches.  He sleeps poorly and is often tired.  He has had significant PTSD, including frequent nightmares and occasional flashbacks.  He was isolative and irritable.  Symptoms of PTSD were depressed mood, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran did not appear to pose any threat of danger or injury to self or others.  

In May 2014, the Veteran reported an increase in anxiety when he was turned down for an increase in his service connected compensation by VA.  He requested medication.  

In October 2014, the Veteran  reported he was not suicidal at the time of treatment but had suicidal or homicidal thoughts within the last week.  He did not have a plan.  

In January 2015, the Veteran reported his depression was mild.  He had trouble falling asleep due to nightmares and anxiety.  He would sleep three to four hours.  He denied being suicidal.

Another clinical record dated in January 2015, reveals the Veteran was working full time.  His main concern was anxiety, insomnia and nightmares.  He had recent increase in irritability and depression, arguing with customers on his mail route, tearful at times about not being able to control his symptoms.  The Veteran's interests included family get togethers and sometimes going to the gym to work out his anger.  His kids participated in sports.  He reported concentration was not very good and anxiety was an eight out of ten.  He had good days and bad days regarding depression.  Irritability was nine and ten out of ten.  He reported flashbacks and hallucinations of hearing his name being called.  He was oriented with normal speech and euthymic mood.  Affect was stable and anxious.  The Veteran denied experiencing auditory or visual hallucinations and denied thoughts of self-harm.  Concentration was good.  He had one suicide attempt one year prior using pills but spit out the pills when he thought of his family.  He was not suicidal or homicidal.  

In May 2015, the Veteran reported he had increased anxiety and a little trouble with depression.  He denied suicidal or homicidal thoughts.  

On VA examination in December 2015, the examiner determined that the Veteran had only one mental disorder, PTSD.  Symptoms attributed to the disorder were irritability, sleep disturbance, fatigue, memory problems, concentration problems.  The examiner opined that the PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he remains at his job as a mail carrier for the post-office.  He has had increasing trouble with coworkers and management due to his attitude and tendency to be more mouthy.  He was told by the postmaster a couple of weeks ago that he had to slow down at his job because he is concerned that the Veteran cannot do his route safely at the pace he goes.  This has caused the Veteran increased anxiety and panic, and he is going over his time limits for his route.  He reported a suicide attempt the prior year.  He was not hospitalized or medically treated for this.  The Veteran had not been arrested in this review period.  He had engaged in some behaviors that could have gotten him into trouble.  He had a run in with a customer on one occasion.  He threatened the man's life, and he got into trouble at work as a result.  There have been times when the police have pulled him over but let him go.  He believes this may be because of his purple heart license plate.  The Veteran remained very reclusive.  He did not go around crowds, keeps his back to a doorway, locates the exits, and remains reclusive.  The Veteran reported that he sees shadows out of the corner of his eye.  He often hears people yelling his name when no one is there.  He will stop his vehicle at least 30 times per day because he thinks someone is yelling his name.  symptoms attributed to PTSD were depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, Mild memory loss, such as forgetting names, directions or recent events, flattened affect, circumstantial, circumlocutory or stereotyped speech, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, persistent delusions or hallucinations, persistent danger of hurting self or others, neglect of personal appearance and hygiene.  

Mental status examination revealed the Veteran was well groomed and casually dressed in weather appropriate clothing.  He was cooperative and forthcoming with information.  He displayed a tearful, depressed, and somewhat flattened affect.  The Veteran reported that his nightmares have worsened.  He has been having some experiences of sleep walking that have led to disorientation upon awakening in which he continues to see the scene about which he had just been dreaming play out.  He reported that he has had less contact with his extended family over the course of this review period.  The Veteran stated that he has less contact socially with others than he has ever had.   The Veteran reported that, when the post office has issues with him, they use a third party mediator because they are concerned about his aggression and attitude.  The Veteran reported that he had a suicide attempt in June of 2013 and then again this past summer.  He used the same means both times--overdose of pills--but did not get medical attention either time.  Alcohol was not involved either time.  The Veteran stated that these were each times of impulsivity, and he did not feel significantly more depressed either time.  He immediately panicked and tried to make himself vomit.  He then "passed out" for the next day and a half. He stated that he never felt so weak as he has after each of those attempts.  The Veteran is worried that one of these days he will push everything and everyone away.  It was the examiner's opinion that the Veteran's TBI causes mild impairment and PTSD causes severe impairment in the Veteran's current occupational and social functioning.

In January 2016, the Veteran reported he was not thinking about taking his life but he had attempted suicide in the past.  The last time was a little over one year prior.  He did not have any suicidal plan.  He had thoughts of harming others but no intent or plan.  He worked six days per week.  It was noted the Veteran had not seen a therapist since September 2009.  

In February 2016, the Veteran was oriented in all three spheres.  He demonstrated proper hygiene and dress was appropriate for season and setting.  Mood appeared anxious/depressed.  Affect was blunted.  Speech was normal for rate, tone and rhythm.  Thought processes were logical and goal-directed and there were no indications of perceptual disturbances.  No psychomotor agitation noted.  Judgment was adequate as was insight.  The Veteran reported he had good days and bad days.  He alleged that he had tried two suicide attempts by taking handful of pills.  Had an recurring nightmares.  He had been married for 13 years.  He reported he did not have any real friends.  He worked as a postal carrier.  With regard to work, he reported he could get panicky with the demands of routes.  Had been there since approximately 2006 with only a few incidents.  There was no self-directed violence and no homicidal ideation but he could have road rage.  The Veteran alleged that he was withdrawn and did not do anything with his family and had a lot of problems at work.  He was confrontational.  He could be verbally aggressive with his family.  The Veteran had been managed on medication for a good deal of time and that has been helpful to some extent per his report.  

The Veteran submitted a statement in March 2016.  He wrote that he never stated that he could manage his finances.  His wife does that along with making sure that he took his medication.  He had nightmares almost every night and that he woke up to hallucinations of blood everywhere.  He constantly would hear someone shouting for him to help.  He had no relationships that would be considered as friends.  He had periods of self-harming where, on several occasions, he slapped or clawed his inner thigh or ribs for a release.  He did not have any joy, only worry, anxiety, and loneliness.   

Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 100 percent disability rating. 38 C.F.R. §§ 4.7 , 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment. 

During this period, the Veteran has exhibited a variety of symptoms.  The Board acknowledges that there has apparently been a degree of fluctuation with respect to the severity of his symptoms.  However, after a thorough review of the evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the disability picture resulting from his symptoms of PTSD more nearly approximate a 100 percent disability evaluation due to total occupational and social impairment. 

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344 (a). 

In summary, the Board believes that a 100 percent disability evaluation for this period on appeal contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126 (a).  Accordingly, his myriad of symptoms during this appeal period more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability evaluation.

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321 (b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111   (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD.  The Veteran's PTSD is manifested by depression, anxiety, social impairment, isolation, re-experiencing symptoms and nightmares, and sleep disturbances.  The rating assigned contemplates these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a rating of 100 percent for posttraumatic stress disorder (PTSD), for the period on appeal, is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


